                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 PLASTRONICS SOCKET PARTNERS,                     §
 LTD. ET AL,                                      §
                                                  §
           Plaintiffs,                            §        Case No. 2:18-CV-00014-JRG-RSP
                                                  §
 v.                                               §
                                                  §
 DONG WEON HWANG ET AL,                           §
                                                  §
           Defendants.                            §

                                              ORDER

           This case involves patent infringement claims and various breach of contract claims and

counterclaims between Plaintiffs Plastronics Socket Partners, Ltd. (“Plastronics Socket”) and

Plastronics H-Pin, Ltd. (“Plastronics H-Pin”) as well as Defendants Dong Weon Hwang, HiCon

Co., Ltd. (“HiCon Limited”), and HiCon Company. Before the Court are (1) Defendants’

Objection (Dkt. No. 306) to Report and Recommendation (Dkt. No. 295); and (2) Defendant

Hwang’s Objection (Dkt. No. 303) to Order (Dkt. No. 302). The Court will address each of these

filings below.


      I.       DEFENDANTS’ OBJECTION (DKT. NO. 306) TO REPORT AND
               RECOMMENDATION (DKT. NO. 295)

           Defendants filed an Objection (Dkt. No. 306) to the Magistrate Judge’s Report and

Recommendation (Dkt. No. 295), which resolved Plaintiffs’ First Motion for Summary Judgment

(Dkt. No. 204). This Objection was solely directed to the recommendation that summary judgment

be granted with respect to the issue of standing. After a review of the record, the Court concludes

that Defendants did not waive any standing argument. However, the Court concludes that the lack




                                                1/2
of standing argument lacks merit as detailed in the Report and Recommendation (Dkt. No.

165), which has been adopted by the Court. Consequently, the Court now ADOPTS the Report

and Recommendation (Dkt. No. 295) with the modification provided above.




   II.      DEFENDANT HWANG’S OBJECTION (DKT. NO. 303) TO ORDER (DKT.
            NO. 302)

         Defendant Hwang also filed an Objection (Dkt. No. 303) to the Court’s Order (Dkt. No.

  . which addressed Defendant Hwang’s Notice of Dispute Regarding Case Scope After
302),

Dispositive Motion Rulings (Dkt. No. 298). After consideration of the record, including Defendant

Hwang’s notice, the underlying briefing for the Defendants’ Motion for Summary Judgment

Regarding Patent Infringement and Breach of Contract (Dkt. Nos. 209, 224, 241, 251), and the

relevant transcripts, the Court agrees with the Magistrate Judge’s Order. The Court therefore

OVERRULES any objections to that Order.


     So ORDERED and SIGNED this 3rd day of July, 2019.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE




                                              2/2
